DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “whereby for each of said at least two coils said portions distributed over said N substantially parallel planes are substantially identical” in lines 7-9. However, the claim previously recites that “at least one of said at least two coils has N2+R portions substantially equally distributed over N substantially parallel planes” therefore there is insufficient antecedent basis for this “whereby for each of said at least two coils” limitation in the claim, as the previous limitation only requires at least one of the two, whereas this limitation is attempting to require that each (or both) of the coils are substantially equally distributed over N substantially parallel planes.
The phrase “partially overlap” in claim 1 and “partially overlapping” in claim 15 are unclear because the term “partially” is a relative term which renders the claim indefinite. The definition of “overlap” is to “extend over, so as to cover partly”, “cover part of the same area”, and/or “a part or amount which overlaps” therefore the term “partially” is considered to render the claim indefinite because the portions claimed to overlap, either overlap or they don’t, and because at a very minimum, by definition, “partially” is inherent to any two that are considered to overlap. Therefore, the claims are rejected as being indefinite for failing to particularly point and distinctly claim the subject matter regarded as the invention.
The phrase “substantially parallel” in claims 1 and 14 is unclear because the terms “substantially” is a relative term which renders the claim indefinite. Parallel has a positive definition in which two things are either parallel or they are not. Therefore, the claims are rejected as being indefinite for failing to particularly point and distinctly claim the subject matter regarded as the invention.
Claims 2-13 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2-13 are too are rejected as being considered indefinite. 
Claim 2 recites “wherein said N substantially parallel planes are the same for said at least one transmitter coil and said at least one receiver coil.” However, Claim 1 only requires one of the at least two coils to be distributed across N substantially parallel planes, therefore there is insufficient antecedent basis for this “wherein said N substantially parallel planes are the same for said at least one transmitter coil and said at least one receiver coil” limitation in the claim, as the previous limitation only requires at least one of the two, whereas this limitation is stating that each (or both) of the coils are substantially equally distributed over N substantially parallel planes.
Claim 3 recites the limitations “one of said coils at least partially overlaps with all other coils of said at least two coils” and this limitation is considered indefinite as it is unclear which coils are being referenced by “one of said coils…” and thus Claim 3 is rejected as being indefinite for failing to particularly point and distinctly claim the subject matter regarded as the invention.
Claim 4 recites the limitation “said coil portions” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “wherein all of said at least two coils being a receiver coil” however, this limitation is unclear what is meant by “all of said at least two coils” as Claim 1 discloses that at least one of the at least two coils is a transmitter coil which means “all of said at least two coils cannot reasonably be a receiver coil, thus Claim 12 is rejected as being indefinite for failing to particularly point and distinctly claim the subject matter regarded as the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, and 10-14 of U.S. Patent No. 11,002,568 B2 in view of Ely et al. (US 6,534,970 B1). See rationale below for independent claims 1 and 14:
Instant Application:
US 11,002,568 B2:
1. An inductive position sensor configured to determine a position of a target device, comprising at least two coils for determining said position, wherein at least two of said at least two coils for determining said position at least partially overlap, at least one coil of said at least two at least partially overlapping coils being a transmitter coil and at least one of said at least two coils being a receiver coil and wherein at least one of said at least two coils has N2+R portions substantially equally distributed over N substantially parallel planes, N being an integer larger than or equal to two and R an integer larger than or equal to zero, and whereby for each of said at least two coils said portions distributed over said N substantially parallel planes are substantially identical, so that mutual inductance between said at least two coils is substantially unaffected by misalignments between said N substantially parallel planes.
1. An inductive position sensor configured to determine a position of a target device, comprising at least two coils for determining said position, whereby at least two of said at least two coils for determining said position overlap, at least one coil of said at least two overlapping coils being a transmitter coil and at least one of said at least two overlapping coils being a receiver coil and whereby said at least two coils each have a plurality of portions being substantially equally distributed over N parallel planes, N being an integer larger than or equal to two, and whereby for each of said at least two coils said portions distributed over said N parallel planes are substantially identical, so that mutual inductance between said at least two coils is substantially unaffected by misalignments between said N parallel planes.


With respect to Claim 1, the ‘568 reference fails to teach “wherein at least one of said at least two coils has N2+R portions substantially equally distributed over N substantially parallel planes, N being an integer larger than or equal to two and R an integer larger than or equal to zero. The underlined portions are highlighted for emphasis with respect to a lack of teaching as the ‘568 reference merely teaches wherein the at least two coils have a plurality of coil portions substantially equally distributed over N substantially parallel planes wherein N is a number larger than or equal to two.
However, Ely ‘970 teaches a rotary position sensor which is less sensitive to the effects of tilt and offset and which can measure absolute position over a range of 360 degrees (see figure 6 – col. 8, line 66-col. 9, line 2) that comprises 32 coil portions (the sensor windings (51) crosses over itself and circuit board (41) 16 times thus creating 32 coil portions in which there are 16 portions on plane of the circuit board shown in full lines and 16 portions on the other layer of the circuit board shown in dashed lines; see figure 7a which shows a fine sensor winding carried by a sensor printed circuit board which forms part of the rotary position shown in figure 6 although the sensor windings are not shown in figure 6 – col. 9, lines 3-23), said 32 coil portions are provided with respect to the fine sensor windings (item 51, figure 7a - col. 9, lines 46-58) that are substantially equally distributed (figure 7a shows that the 32 coil portions are substantially equally distributed in two groups of 16 shown by the full and dashed lines) over N substantially parallel planes (N is considered to be 2 substantially parallel planes because there are 16 coil portions formed on separate layers of a circuit board, thus being considered as substantially parallel). Therefore, the equation N2+R with respect to a number of coil portions is considered taught as N is considered to be 2, and R being a number that 0 or larger – in this case it 3 is disclosed such that 22+3 equals 32. Therefore, Ely ‘970 does disclose wherein at least one (the sensor windings) of said at least two coils (the sensor windings and excitation winding – col. 9, lines 5-10) has N2+R portions (32 portions as 22+3 equals 32) substantially equally distributed over N (2) substantially parallel planes, N (2) being an integer larger than or equal to two and R (3) an integer larger than or equal to zero.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inductive position sensor as taught by the ‘568 reference to have the at least one of the coils of the at least two coils has the specifics of N2+R coil portions and wherein R an integer larger than or equal to zero as taught by Ely ‘970 for the advantageous purpose of optimizing the accuracy of the fine sensor windings by using a highly symmetrical winding arrangement since the performance of the inductive position sensor as a whole depends on the output of the fine sensor windings, as taught by Ely ‘970 in col. 9, lines 55-58.
3. The inductive position sensor as in claim 1, wherein one of said coils at least partially overlaps with all other coils of said at least two coils.
2. The inductive position sensor as in claim 1, wherein one of said coils overlaps with the one or more other coils of said at least two coils.
4. The inductive position sensor as in claim 1, wherein vias connecting said coil portions on said N substantially parallel planes are substantially in a set of M symmetry planes of the configuration formed by said at least two coils, said M symmetry planes being orthogonal to said parallel planes.
4. The inductive position sensor as in claim 1, wherein vias connecting said plurality of coil portions on said N parallel planes are substantially in a set of M symmetry planes of the configuration formed by said at least two coils, said M symmetry planes being orthogonal to said parallel planes.
5. The inductive position sensor as in claim 1, wherein N equals two.
5. The inductive position sensor as in claim 1, wherein N equals two.
6. The inductive position sensor as in claim 1, wherein said portions of said at least two coils are substantially identical in size and/or in shape.
6. The inductive position sensor as in claim 1, wherein said portions of said at least two coils are substantially identical in size and/or in shape.
7. The inductive position sensor as in claim 1, wherein said at least two coils are arranged to be connected to a feeding wire.
7. The inductive position sensor as in claim 1, wherein said at least two coils are arranged to be connected to a feeding wire.
9. The inductive position sensor as in claim 1, wherein each of said N substantially parallel planes is comprised in a printed circuit board or in a redistribution layer or in a leadframe.
10. The inductive position sensor as in claim 1, whereby each of said N parallel planes is comprised in a printed circuit board or in a redistribution layer or in a leadframe.
10. The inductive position sensor as in claim 1, wherein at least two of said at least two coils fully overlap.
11. The inductive position sensor as in claim 1, whereby at least two of said at least two coils fully overlap.
11. The inductive position sensor as in claim 1, comprised in a package wherein said at least two coils are smaller than 10 mm×10 mm.
12. The inductive position sensor as in claim 1, comprised in a package wherein said at least two coils are smaller than 10 mm×10 mm.
13. A system comprising an inductive position sensor as in claim 1, and a target device arranged to rotate around a centre of geometry of said inductive position sensor.
13. A system comprising the inductive position sensor as in claim 1 and said target device arranged to rotate around a centre of geometry of said inductive position sensor.
14. A method for manufacturing an inductive position sensor configured to determine a position of a target device and comprising at least two at least partially overlapping coils, at least one coil of said at least two coils being a transmitter coil and at least one coil being a receiver coil, at least one of said at least two coils having N2+R portions, N being an integer larger than or equal to two and R an integer larger than or equal to zero, the method comprising distributing said portions substantially equally over N substantially parallel planes, whereby for each of said at least two coils said portions distributed over said N substantially parallel planes are substantially identical and whereby said at least two coils are inside a package comprising the inductive position sensor.
14. A method for manufacturing an inductive position sensor configured to determine a position of a target device and comprising at least two overlapping coils, at least one coil of said at least two coils being a transmitter coil and at least one of said at least two coils being a receiver coil, said at least two coils each having a plurality of portions, the method comprising distributing substantially equally over at least two parallel planes said at least two coils each having said plurality of portions, whereby for each of said at least two coils said portions distributed over said at least two parallel planes are substantially identical so that between said N parallel planes and whereby said at least two coils are inside a package comprising the inductive position sensor.


With respect to Claim 14, the ‘568 reference fails to explicitly teach wherein at least one of said at least two coils has N2+R portions substantially equally distributed over N substantially parallel planes, N being an integer larger than or equal to two and R an integer larger than or equal to zero. The underlined portions are highlighted for emphasis with respect to a lack of teaching as the ‘568 reference merely teaches wherein the at least two coils have a plurality of coil portions substantially equally distributed over N substantially parallel planes wherein N is a number larger than or equal to two.
However, Ely ‘970 teaches a rotary position sensor which is less sensitive to the effects of tilt and offset and which can measure absolute position over a range of 360 degrees (see figure 6 – col. 8, line 66-col. 9, line 2) that comprises 32 coil portions (the sensor windings (51) crosses over itself and circuit board (41) 16 times thus creating 32 coil portions in which there are 16 portions on plane of the circuit board shown in full lines and 16 portions on the other layer of the circuit board shown in dashed lines; see figure 7a which shows a fine sensor winding carried by a sensor printed circuit board which forms part of the rotary position shown in figure 6 although the sensor windings are not shown in figure 6 – col. 9, lines 3-23), said 32 coil portions are provided with respect to the fine sensor windings (item 51, figure 7a - col. 9, lines 46-58) that are substantially equally distributed (figure 7a shows that the 32 coil portions are substantially equally distributed in two groups of 16 shown by the full and dashed lines) over N substantially parallel planes (N is considered to be 2 substantially parallel planes because there are 16 coil portions formed on separate layers of a circuit board, thus being considered as substantially parallel). Therefore, the equation N2+R with respect to a number of coil portions is considered taught as N is considered to be 2, and R being a number that 0 or larger – in this case it 3 is disclosed such that 22+3 equals 32. Therefore, Ely ‘970 does disclose wherein at least one (the sensor windings) of said at least two coils (the sensor windings and excitation winding – col. 9, lines 5-10) has N2+R portions (32 portions as 22+3 equals 32) substantially equally distributed over N (2) substantially parallel planes, N (2) being an integer larger than or equal to two and R (3) an integer larger than or equal to zero.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for manufacturing an inductive position sensor as taught by the ‘568 reference to have the at least one of the coils of the at least two coils has the specifics of N2+R coil portions and wherein R an integer larger than or equal to zero as taught by Ely ‘970 for the advantageous purpose of optimizing the accuracy of the fine sensor windings by using a highly symmetrical winding arrangement since the performance of the inductive position sensor as a whole depends on the output of the fine sensor windings, as taught by Ely ‘970 in col. 9, lines 55-58. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 6,642,710 B2), herein referred to as Morrison, in view of Ely et al. (US 6,534,970 B1), herein referred to as Ely. 
Regarding Claim 1, Morrison discloses an inductive position sensor (col. 1, lines 5-8; located on PCB – item 17, figure 1) configured to determine a position of a target device (item 7 within item 3, figure 1 – “by suitable processing of the signal output by the or each sensor winding, the position of the piston 7 within the cylinder 3 can be determined.” – col. 3, lines 21-24), comprising at least two coils (item 27 and 25, figure 7a) for determining said position (col. 3, lines 15-24 – “an excitation current is applied to the excitation winding which generates a magnetic field in the vicinity of the PCB 17. This magnetic field in turn induces a signal in the sensor winding. In this embodiment, the piston 7 is made of steel and, as a result, the signal induced in the sensor winding will vary with the position of the piston 7 within the cylinder. Therefore, by suitable processing of the signal output by the or each sensor winding, the position of the piston 7 within the cylinder 3 can be determined.”), wherein at least two of said at least two coils (item 27 and 25, figure 7a) for determining said position (“by suitable processing of the signal output by the or each sensor winding, the position of the piston 7 within the cylinder 3 can be determined.” – col. 3, lines 21-24), at least partially overlap (item 27 and 25, figure 7a – “staggering or overlapping the excitation winding 27 and the sensor winding 25.” – col. 10, lines 31-33), at least one coil of said at least two at least partially overlapping coils (item 27 and 25, figure 7a – “staggering or overlapping the excitation winding 27 and the sensor winding 25.” – col. 10, lines 31-33) being a transmitter coil (item 27, figure 7a – excitation winding is considered the transmitter coil – col. 3, lines 15-17; col. 10, lines 34-36) and at least one of said at least two coils being a receiver coil (item 25, figure 7a – sensor winding is considered the receiver coil – col. 3, lines 17-24) and whereby said at least two coils (item 27 and 25, figure 7a) are inside a package (col. 12, lines 44-53) comprising the inductive position sensor (col. 1, lines 5-8).
Morrison fails to disclose wherein at least one of said at least two coils has N2+R portions substantially equally distributed over N substantially parallel planes, N being an integer larger than or equal to two and R an integer larger than or equal to zero, and whereby for each of said at least two coils said portions distributed over said N substantially parallel planes are substantially identical, so that mutual inductance between said at least two coils is substantially unaffected by misalignments between said N substantially parallel planes.
However, Ely does disclose wherein at least one (the position sensor shown with respect to figure 6 discloses sensor windings and excitation windings that are not shown – col. 9, lines 5-10; the sensor windings include coarse sensor windings and fine sensor windings – col. 9, lines 26-30; the fine sensor windings (item 51, figure 7a – col. 9, lines 46-58) are considered to be the at least one of at least two coils) of said at least two coils (sensor windings and excitation windings that are not shown – col. 9, lines 5-10) having N2+R portions (the sensor windings (51) crosses over itself and circuit board (41) 16 times thus creating 32 coil portions in which there are 16 portions on plane of the circuit board shown in full lines and 16 portions on the other layer of the circuit board shown in dashed lines thus the equation N2+R with respect to a number of coil portions is considered taught as N is considered to be 2, and R being a number that 0 or larger – in this case it 3 is disclosed such that 22+3 equals 32) N being an integer larger than or equal to two (N is considered to be 2 in view of the separate layers of the circuit board) and R an integer larger than or equal to zero (R is considered to be 3 in view of the 32 coil portions shown in figure 7a), the method comprising distributing said portions (the sensor windings (51) crosses over itself and circuit board (41) 16 times thus creating 32 coil portions in which there are 16 portions on plane of the circuit board shown in full lines and 16 portions on the other layer of the circuit board shown in dashed lines thus the equation N2+R with respect to a number of coil portions is considered taught as N is considered to be 2, and R being a number that 0 or larger – in this case it 3 is disclosed such that 22+3 equals 32) substantially equally (figure 7a shows that the 32 coil portions are substantially equally distributed in two groups of 16 shown by the full and dashed lines) over N substantially parallel planes (N is considered to be 2 substantially parallel planes because there are 16 coil portions formed on separate layers of a circuit board, thus being considered as substantially parallel), whereby for each of said at least two coils said portions (the sensor windings (51) crosses over itself and circuit board (41) 16 times thus creating 32 coil portions in which there are 16 portions on plane of the circuit board shown in full lines and 16 portions on the other layer of the circuit board shown in dashed lines thus the equation N2+R with respect to a number of coil portions is considered taught as N is considered to be 2, and R being a number that 0 or larger – in this case it 3 is disclosed such that 22+3 equals 32) distributed over said N substantially parallel planes (N is considered to be 2 substantially parallel planes because there are 16 coil portions formed on separate layers of a circuit board, thus being considered as substantially parallel) are substantially identical (both the sensor windings and the excitation windings have portions distributed over a number of substantially parallel planes and are substantially identical – col. 9, lines 55-58; col. 10, lines 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inductive position sensor as taught by Morrison to include the teachings of Ely so that wherein at least one of said at least two coils has N2+R portions substantially equally distributed over N substantially parallel planes, N being an integer larger than or equal to two and R an integer larger than or equal to zero, and whereby for each of said at least two coils said portions distributed over said N substantially parallel planes are substantially identical, so that mutual inductance between said at least two coils is substantially unaffected by misalignments between said N substantially parallel planes for the advantageous purpose of providing a more accurate position sensor which is less sensitive to PCB misalignment and tilt between the magnetic field generators and the sensors by optimizing the accuracy of the fine sensor windings by using a highly symmetrical winding arrangement since the performance of the inductive position sensor as a whole depends on the output of the fine sensor windings, as taught by Ely in col. 2, lines 3-5, col. 2, lines 32-40, and col. 9, lines 55-58.
Regarding Claim 3, Morrison in view of Ely discloses the inductive position sensor as in claim 1, wherein one of said coils at least partially overlaps with all other coils of said at least two coils (the coils 27 and 25 of Morrison overlap each other in figure 7a thus this limitation is considered taught by Morrison).
Regarding Claim 4, Morrison in view of Ely discloses the inductive position sensor as in claim 1, wherein vias (item 55, figure 7a - Ely) connecting said coil portions (item 51, figure 7a - Ely) on said N substantially parallel planes (the two separate layers of the circuit board, figure 7a – col. 9, lines 46-54 - Ely) are substantially in a set of M symmetry planes (see figure 7a – planes created by symmetrical configuration of item 55 with respect to item 51 - Ely) of the configuration formed by said at least two coils (see figure 7a - Ely), said M symmetry planes (see figure 7a – planes created by symmetrical configuration of item 55 with respect to item 51 - Ely) being orthogonal to said parallel planes (the vias – item 55, figure 7a – run orthogonally to the planes of the circuit board item 41, figure 6 - Ely).
Regarding Claim 5, Morrison in view of Ely discloses the inductive position sensor as in claim 1, wherein N equals two (the two separate layers of the circuit board, figure 7a – col. 9, lines 46-54 - Ely).
Regarding Claim 6, Morrison in view of Ely discloses the inductive position sensor as in claim 1, wherein said portions of said at least two coils (item 27 and 25, figure 7a – Morrison) are substantially identical in size and/or in shape (see figure 7a - Morrison).
Regarding Claim 7, Morrison in view of Ely discloses the inductive position sensor as in claim 1, wherein said at least two coils are arranged to be connected to a feeding wire (see figure 7a – Morrison – see figure below).

    PNG
    media_image1.png
    432
    678
    media_image1.png
    Greyscale

Regarding Claim 9, Morrison in view of Ely discloses the inductive position sensor as in claim 1, wherein each of said N substantially parallel planes is comprised in a printed circuit board (col. 9, lines 46-54 - Ely) or in a redistribution layer or in a leadframe.
Regarding Claim 10, Morrison in view of Ely discloses the inductive position sensor as in claim 1, wherein at least two of said at least two coils (item 27 and 25, figure 7a – Morrison) fully overlap (see figure 7a of Morrison as both coils fully overlap).
Regarding Claim 12, Morrison in view of Ely discloses the inductive position sensor as in claim 1, wherein all of said at least two coils being a receiver coil (the fine sensor winding of Ely is considered to be a receiver coil) have N2+R portions (the sensor windings (51) crosses over itself and circuit board (41) 16 times thus creating 32 coil portions in which there are 16 portions on plane of the circuit board shown in full lines and 16 portions on the other layer of the circuit board shown in dashed lines thus the equation N2+R with respect to a number of coil portions is considered taught as N is considered to be 2, and R being a number that 0 or larger – in this case it 3 is disclosed such that 22+3 equals 32).
Regarding Claim 12, Morrison in view of Ely discloses the system comprising an inductive position sensor as in claim 1 (see claim 1), and a target device (item 31, figure 6 – Ely) arranged to rotate around a centre of geometry of said inductive position sensor (see figure 6 – Ely).
Regarding Claim 14, Morrison discloses a method for manufacturing an inductive position sensor (col. 1, lines 5-8; located on PCB – item 17, figure 1) configured to determine a position of a target device (item 7 within item 3, figure 1 – “by suitable processing of the signal output by the or each sensor winding, the position of the piston 7 within the cylinder 3 can be determined.” – col. 3, lines 21-24) and comprising at least two at least partially overlapping coils (item 27 and 25, figure 7a – “staggering or overlapping the excitation winding 27 and the sensor winding 25.” – col. 10, lines 31-33), at least one coil of said at least two coils being a transmitter coil item 27, figure 7a – excitation winding is considered the transmitter coil – col. 3, lines 15-17; col. 10, lines 34-36) and at least one coil being a receiver coil (item 25, figure 7a – sensor winding is considered the receiver coil – col. 3, lines 17-24).
Morrison fails to disclose wherein at least one of said at least two coils having N2+R portions, N being an integer larger than or equal to two and R an integer larger than or equal to zero, the method comprising distributing said portions substantially equally over N substantially parallel planes, whereby for each of said at least two coils said portions distributed over said N substantially parallel planes are substantially identical and whereby said at least two coils are inside a package comprising the inductive position sensor.
However, Ely does disclose wherein at least one (the position sensor shown with respect to figure 6 discloses sensor windings and excitation windings that are not shown – col. 9, lines 5-10; the sensor windings include coarse sensor windings and fine sensor windings – col. 9, lines 26-30; the fine sensor windings (item 51, figure 7a – col. 9, lines 46-58) are considered to be the at least one of at least two coils) of said at least two coils (sensor windings and excitation windings that are not shown – col. 9, lines 5-10) has N2+R portions (the sensor windings (51) crosses over itself and circuit board (41) 16 times thus creating 32 coil portions in which there are 16 portions on plane of the circuit board shown in full lines and 16 portions on the other layer of the circuit board shown in dashed lines thus the equation N2+R with respect to a number of coil portions is considered taught as N is considered to be 2, and R being a number that 0 or larger – in this case it 3 is disclosed such that 22+3 equals 32) substantially equally distributed (figure 7a shows that the 32 coil portions are substantially equally distributed in two groups of 16 shown by the full and dashed lines) over N substantially parallel planes (N is considered to be 2 substantially parallel planes because there are 16 coil portions formed on separate layers of a circuit board, thus being considered as substantially parallel), N being an integer larger than or equal to two (N is considered to be 2 in view of the separate layers of the circuit board) and R an integer larger than or equal to zero (R is considered to be 3 in view of the 32 coil portions shown in figure 7a), and whereby for each of said at least two coils said portions distributed over said N substantially parallel planes are substantially identical (both the sensor windings and the excitation windings have portions distributed over a number of substantially parallel planes and are substantially identical – col. 9, lines 55-58; col. 10, lines 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for manufacturing an inductive position sensor as taught by Morrison to include the teachings of Ely so that wherein at least one of said at least two coils has N2+R portions substantially equally distributed over N substantially parallel planes, N being an integer larger than or equal to two and R an integer larger than or equal to zero, and whereby for each of said at least two coils said portions distributed over said N substantially parallel planes are substantially identical, so that mutual inductance between said at least two coils is substantially unaffected by misalignments between said N substantially parallel planes for the advantageous purpose of providing a more accurate position sensor which is less sensitive to PCB misalignment and tilt between the magnetic field generators and the sensors by optimizing the accuracy of the fine sensor windings by using a highly symmetrical winding arrangement since the performance of the inductive position sensor as a whole depends on the output of the fine sensor windings, as taught by Ely in col. 2, lines 3-5, col. 2, lines 32-40, and col. 9, lines 55-58.
Allowable Subject Matter
       Claims 2, 8, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fails to disclose the inductive position sensor as in claim 1, wherein said N substantially parallel planes are the same for said at least one transmitter coil and said at least one receiver coil.  Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fails to disclose the inductive position sensor as in claim 1, comprising six coils arranged to act as receiver coil and each comprising N1+R portions in each plane. Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fails to disclose the inductive position sensor as in claim 1, comprised in a package wherein said at least two coils are smaller than 10mmx10mm.  

Examiner’s Note:
There are no prior art rejections being provided for Claims 2, 8, and 11 at this time, however Claims 2, 8, 11 depend upon that of Claim 1 and require all of the limitations of Claim 1 respectively which has been rejected under Non-Statutory Double Patenting, therefore Claims 2, 8, and 11 are not considered as allowed at this time.


   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to inductive position sensing/detecting/measuring devices/systems with overlapping coils for the purpose of avoiding misalignment errors and methods of manufactures of such devices/systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858             
                                                                                                                                                                                           /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858